Citation Nr: 0416829	
Decision Date: 06/25/04    Archive Date: 06/30/04	

DOCKET NO.  04-07 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to initial separate disability ratings for each 
ear pursuant to the provisions of 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2003), for the veteran's bilateral 
tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had active service from January 1951 to October 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  The RO granted entitlement to service 
connection for bilateral tinnitus and assigned a 10 percent 
disability rating, effective July 30, 2001, the date of 
receipt of the veteran's claim.  Service connection for 
bilateral hearing loss was also granted at that time.  A 
noncompensable evaluation was assigned, effective July 30, 
2001.

This case has been advanced on the Board's docket in 
accordance with the provisions of 38 C.F.R. § 20.900(c) 
(2003).


FINDINGS OF FACT

1.  The veteran has been awarded the maximum disability 
rating allowed for his tinnitus pursuant to the provisions of 
38 C.F.R. § 4.87, Diagnostic Code 6260 (2003).

2.  VA's Office of the General Counsel has determined that 
separate ratings for tinnitus for each ear may not be 
assigned under Diagnostic Code 6260 or any other diagnostic 
code.


CONCLUSION OF LAW

The veteran's claim for separate 10 percent disability 
ratings for each ear pursuant to the provisions of 38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (2003) for his bilateral 
tinnitus is denied as a matter of law.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2003); VAOPGCPREC 2-03; Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

Prior to the initiation of this appeal, Congress passed the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)].  The VCAA 
eliminated the former statutory requirement that claims be 
well-grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims. See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted. See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

In this case, the veteran's claim was filed in April 2003, 
after the November 2000 effective date of the VCAA, and 
remains pending.  Thus, the provisions of the VCAA are 
applicable in this case.  See Kuzma v. Principi, 341 F. 3d 
1327 (Fed. Cir. 2003).

However, in the present case, as will be explained below, the 
law, and not the evidence, is dispositive.  The United Court 
of Appeals for Veterans Claims (CAVC) has held that when the 
law, and not the underlying facts or development of the facts 
are dispositive in a matter, the VCAA can have no effect on 
the appeal.  Manning v. Principi, 16 Vet. App. 534, 542 
(2002); Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no 
effect on appeal limited to interpretation of law); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable 
where law, not factual evidence, is dispositive).  Therefore, 
the Board finds that no further action is necessary under the 
VCAA in this case and that the case is ready for appellate 
review.


Analysis

The RO denied the claim of entitlement to an increased 
initial disability rating for tinnitus because 10 percent is 
the maximum rating provided in the VA's Schedule for Rating 
Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2003).  
The veteran and his representative assert that he is entitled 
to separate 10 percent ratings for each ear because he has 
tinnitus in both ears and the Rating Schedule warrants a 
separate 10 percent evaluation for each year.

Although the veteran has been granted an initial 10 percent 
evaluation for tinnitus, the maximum schedular rating under 
38 C.F.R. § 4.87, Diagnostic Code 6260, he and his 
representative contend that he is entitled to a separate 10 
percent rating for each ear.  In May 2003, the Rating 
Schedule was revised with respect to tinnitus.  Effective 
June 13, 2003, the following notes were added to Diagnostic 
Code 6260:

Note (2):  Assign only a single 
evaluation for recurrent tinnitus, where 
the sound is perceived in one ear, both 
ears, or in the head.

Note (3):  Do not evaluate objective 
tinnitus (in which the sound is audible 
to other people and has a definable cause 
that may or not be pathological) under 
this diagnostic code, but evaluate it as 
part of any underlying condition causing 
it.

While the Board notes that the veteran was not previously 
given notice of the aforementioned revision for evaluating 
tinnitus, the Board's decision to proceed in adjudicating 
this claim does not prejudice the veteran in the disposition 
thereof as there was no change in the actual diagnostic 
criteria.  See Bernard v. Brown, 4 Vet. App. 384, 392 (1993).  
The above Notes removed any ambiguity in the Rating Schedule 
by giving more explicit instructions for the evaluation of 
tinnitus under Diagnostic Code 6260.  

Moreover, the revision in effect renders the veteran's claim 
for a separate evaluation for tinnitus in each moot, as 
separate evaluations are not available as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

VA's Office of the General Counsel recently issued an opinion 
on the instant issue that is binding on the Board that 
"tinnitus is the perception of sound in the absence of an 
acoustic stimulus."  VAOPGCPREC 2-03.  This opinion 
referenced the notice of appellate rulemaking resulting in 
the amendment to Diagnostic Code 6260 in May 2003 for the 
medical explanation of tinnitus:

(2)  True (subjective) tinnitus does not 
originate in the inner ear, although 
damage to the inner ear may be a 
precursor of subjective tinnitus.  It is 
theorized that in true tinnitus, the 
brain creates phantom sensations to 
replace missing inputs from the damaged 
inner ear, similar to the brain's 
creation of phantom pain in amputated 
limbs...

True tinnitus, i.e., the perception of 
sound in the absence of an external 
stimulus, appears to arise from the brain 
rather than the ears.

Based on this medical explanation, VA's Office of General 
Counsel found that the perception of noise is the disability 
identified in true tinnitus, and the source of the perceived 
noise is not in either or both ears.  The undifferentiated 
nature of the source of the noise that is tinnitus is the 
primary basis for VA's practice, as reflected in the notice 
of proposed rulemaking, of rating tinnitus as a single 
disease entity.  VAOPGCPREC 2-03.  Accordingly, it was 
determined that Diagnostic Code 6260 authorized a single 10 
percent rating for tinnitus, regardless of whether it was 
perceived as unilateral, bilateral or in the head, and 
precluded the assignment of separate ratings for bilateral 
tinnitus.  

Further, as pointed out in the General Counsel Opinion, a 
1999 amendment to the Rating Schedule concerning tinnitus did 
not contain any language suggesting that a separate tinnitus 
rating could be awarded for each ear.  It was also noted that 
the May 2003 revision, as stated in the notice of proposed 
rulemaking "involved no substantive change and was consistent 
with current practice."  Thus, the May 2003 amendment to 
Diagnostic Code 6260 merely restated the law as it existed 
both prior to and after the 1999 amendment.  VAOPGCPREC 2-03.  
Consequently, the assignment of an increased evaluation, that 
is, a separate evaluation for each ear, for tinnitus is not 
warranted.

Accordingly, the appeal is denied.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  It must be remembered that the 
Board is bound in its decisions by the regulations of VA, the 
instructions of the Secretary of VA, and the precedent 
opinions of the Chief Legal Officer of VA.  38 U.S.C.A. § 
7104(c) (West 2002).


ORDER

Entitlement to initial separate 10 percent disability ratings 
for each ear pursuant to the provisions of 38 C.F.R. § 4.7, 
Diagnostic Code 6260 (2003) for the veteran's bilateral 
tinnitus is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



